COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
 
 
IN RE;  RUBEN VASQUEZ,
 
                           
  Relator,
 
 


§
 
§
 
§
 
§
 
§
 
 § 
 


 
 
No. 08-12-00267-CV
 
AN ORIGINAL
  PROCEEDING IN 
 
MANDAMUS
 



 
MEMORANDUM  OPINION
            Relator Ruben Vasquez
has filed a petition for writ of mandamus, complaining that the trial court abused
its discretion in abating the litigation and compelling arbitration.  A writ of mandamus will issue only if the
trial court clearly abused its discretion and if the relator has no adequate
remedy by appeal.  In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135–36 (Tex. 2004)(orig.
proceeding).  A mandamus petition must be
accompanied by an appendix or record containing “a certified or sworn copy of
any . . . document showing the matter complained of . . . .” Tex.R.App.P. 52.3(k)(1)(A)(appendix); see also Tex.R.App.P. 52.7(a)(1)(record).  The relator “must certify that . . . every
factual statement in the petition is supported by competent evidence included
in the appendix or record.”  Tex.R.App.P. 52.3(j).
            Relator has provided
certified copies of documents showing the matter complained of, however no
certification under Rule 52.3(j) was provided. 
The Clerk of this Court notified Relator by letter on August 28, 2012
that his mandamus petition was defective because it lacked the certification
required by Rule 52.3(j) and requested the certification by September 7,
2012.  No certification was provided by
that date and no response from Relator has been received regarding any attempt
to correct the deficiency.  Relator’s
petition for writ of mandamus is procedurally deficient.  Accordingly, we deny the petition.
 
October 3, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.